                           4:21-cv-04010-MMM # 9            Page 1 of 6
                                                                                                        E-FILED
                                                                        Thursday, 15 April, 2021 08:40:23 AM
                                                                               Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

DAVID MIERZWA,                                         )
                                                       )
                               Plaintiff,              )
v.                                                     )      No.: 21-cv-4010-MMM
                                                       )
NANCY LESSARD, et al.,                                 )
                                                       )
                               Defendants.             )

                                   MERIT REVIEW ORDER

       Plaintiff, proceeding pro se, pursues a § 1983 claim for failure to protect at the Henry

County Jail (“Jail”). Plaintiff names Jail Administrator Nancy Lessard and Jail Officers Jericho

Lessard and Deputy Stroud. The case is before the Court for a merit review pursuant to 28

U.S.C. § 1915A. In reviewing the Complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir.

2013). However, conclusory statements and labels are insufficient. Enough facts must be

provided to “state a claim for relief that is plausible on its face.” Alexander v. United States, 721

F.3d 418, 422 (7th Cir. 2013)(citation and internal quotation marks omitted). While the pleading

standard does not require “detailed factual allegations”, it requires “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th

Cir. 2011) quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Plaintiff alleges that, between November 2020 and December 2020, he was sexually

assaulted twice by inmate Williams. Plaintiff attempted to report the assaults through the PREA

hotline, but it was inoperable. Plaintiff directed multiple grievances and request forms to

Defendant Jail Administrator Nancy Lessard, detailing the sexual assaults, the lack of emergency



                                                  1
                           4:21-cv-04010-MMM # 9           Page 2 of 6




review of grievances, the failure of the PREA hotline and the alleged failure of the deputies to

protect him after the assaults were made known to them.

       Plaintiff alleges that he filled out a sexual complaint form regarding the two sexual

assaults and gave copies to Defendant Officers Deputy Stroud and Jericho Lessard. When

Plaintiff asked Defendant Stroud to separate him from inmate Williams, Defendant responded

that Plaintiff would have to speak to officers on the day shift. Plaintiff apparently informed day

shift Officer Defendant Jericho Lessard who appeared sympathetic, but who, nonetheless, placed

Plaintiff back on the pod with inmate Williams. Plaintiff claims that he was subsequently

physically assaulted by Williams.

       Plaintiff has provided a lengthy “Activity Log” which he asks the Court to review to

further augment his claims. It is not the Court’s job, however, to review materials appended to a

complaint for the purposes of fleshing out Plaintiff’s claims. As a result, the Activity Log was

not reviewed. Plaintiff requests money damages and injunctive relief in the form of an

investigation of his claims, procedural changes at the institution and proper maintenance of the

PREA hotline.

                                               ANALYSIS

       As Plaintiff is a civil detainee, his deliberate indifference claim arises under the Due

Process Clause of the Fourteenth Amendment, rather than the Cruel and Unusual Punishments

Clause of the Eighth Amendment. Darnell v. Pineiro, 849 F.3d 17 (2nd Cir. 2017). A different

standard applies as, while convicted prisoners may be subjected to punishment short of cruel and

unusual, detainees may not be punished at all. Miranda v. County of Lake, 900 F.3d 335, 2018

WL 3796482, at *9 (7th Cir. 2018). Under the Fourteenth Amendment standard, a detainee need

only establish that defendant's conduct was objectively unreasonable, that Defendants “knew, or



                                                 2
                            4:21-cv-04010-MMM # 9            Page 3 of 6




should have known, that the condition posed an excessive risk to health or safety” and “failed to

act with reasonable care to mitigate the risk.” Darnell v. Pineiro, 849 F.3d 17, 35 (2nd Cir.

2017). This standard is higher than that required to prove negligence, or even gross negligence

and is “akin to reckless disregard.” Miranda, 900 F.3d at 353.

       In a failure to protect claim, a pretrial detainee must establish that “[t]he defendant did

not take reasonable available measures to abate th[e] risk, even though a reasonable officer in the

circumstances would have appreciated the high degree of risk involved—making the

consequences of the defendant's conduct obvious.” Johnson v. Taylor, No. 18-5263, 2020 WL

5891401, at *2 (N.D. Ill. Oct. 5, 2020) citing Castro v. Cnty. of Los Angeles, 833 F.3d 1060,

1071 (9th Cir. 2016) (en banc). Here, Plaintiff does not claim any Defendant had prior notice of

either of the two sexual assaults, so as to have appreciated the risk. Johnson, 2020 WL 5891401,

at *2 citing Gevas v. McLaughlin, 798 F.3d 475, 480-82 (7th Cir. 2015) (“[i]n failure to protect

cases, [a] prisoner normally proves actual knowledge of impending harm by showing that he

complained to prison officials about a specific threat to his safety.”)

       It appears, however, that all three Defendants were subsequently made aware of the

sexual assaults, and still failed to remove Plaintiff from the pod where inmate Williams was

housed. As a result of this failure, inmate Williams had the opportunity, and physically assaulted

Plaintiff. As a result, Plaintiff states a colorable failure to protect claim against Defendants

Nancy Lessard, Jericho Lessard and Deputy Stroud for this physical assault.

       IT IS THEREFORE ORDERED:

       1.      This case shall proceed solely on the failure to protect claim against Defendants

Nancy Lessard, Jericho Lessard and Deputy Stroud identified herein. All other claims will not be




                                                  3
                             4:21-cv-04010-MMM # 9              Page 4 of 6




included in the case, except in the Court's discretion upon motion by a party for good cause

shown, or by leave of court pursuant to Federal Rule of Civil Procedure 15.

        2.      Plaintiff has filed [7], requesting the status of this case. [7] is rendered MOOT by

this order. Plaintiff has also filed [5] and [8], letters asserting that Jail officials are not debiting

the filing fee from his trust fund account as provided in the Court’s February 4, 2021 order. The

Clerk is to send a copy of this order, along with a copy of the February 4, 2021 to the Henry

County Jail to the care of Jail Administrator Nancy Lessard. Plaintiff is advised that in the

future, if he seeks relief of this Court, he is to file it in the form of a motion, not a letter.

        3.      The Clerk is directed to send to each Defendant pursuant to this District's internal

procedures: 1) a Notice of Lawsuit and Request for Waiver of Service; 2) a Waiver of Service; 3)

a copy of the Complaint; and 4) a copy of this Order.

        4.      If a Defendant fails to sign and return a Waiver of Service to the Clerk within 30

days after the Waiver is sent, the Court will take appropriate steps to effect formal service on that

Defendant and will require that Defendant pay the full costs of formal service pursuant to

Federal Rule of Civil Procedure 4(d)(2). If a Defendant no longer works at the address provided

by Plaintiff, the entity for which Defendant worked at the time identified in the Complaint shall

provide to the Clerk Defendant's current work address, or, if not known, Defendant's forwarding

address. This information will be used only for purposes of effecting service. Documentation of

forwarding addresses will be maintained only by the Clerk and shall not be maintained in the

public docket nor disclosed by the Clerk.

        5.      Defendants shall file an answer within the prescribed by Local Rule. A Motion to

Dismiss is not an answer. The answer it to include all defenses appropriate under the Federal




                                                     4
                            4:21-cv-04010-MMM # 9            Page 5 of 6




Rules. The answer and subsequent pleadings are to address the issues and claims identified in

this Order.

        6.      Plaintiff shall serve upon any Defendant who has been served, but who is not

represented by counsel, a copy of every filing submitted by Plaintiff for consideration by the

Court, and shall also file a certificate of service stating the date on which the copy was mailed.

Any paper received by a District Judge or Magistrate Judge that has not been filed with the Clerk

or that fails to include a required certificate of service will be stricken by the Court.

        7.      Once counsel has appeared for a Defendant, Plaintiff need not send copies of

filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will file Plaintiff's

document electronically and send notice of electronic filing to defense counsel. The notice of

electronic filing shall constitute notice to Defendant pursuant to Local Rule 5.3. If electronic

service on Defendants is not available, Plaintiff will be notified and instructed accordingly.

        8.      Counsel for Defendants is hereby granted leave to depose Plaintiff at Plaintiff's

place of confinement. Counsel for Defendants shall arrange the time for the depositions.

        9.      Plaintiff shall immediately notice the Court of any change in mailing address or

phone number. The Clerk is directed to set an internal court deadline 60 days from the entry of

this Order for the Court to check on the status of service and enter scheduling deadlines.


IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:

        1)ATTEMPT SERVICE ON DEFENDANTS PURSUANT TO THE STANDARD

PROCEDURES;

        2) SET AN INTERNAL COURT DEADLINE 60 DAYS FROM THE ENTRY OF

THIS ORDER FOR THE COURT TO CHECK ON THE STATUS OF SERVICE AND ENTER

SCHEDULING DEADLINES; AND,


                                                   5
                    4:21-cv-04010-MMM # 9   Page 6 of 6




       3) ENTER THE STANDARD QUALIFIED PROTECTIVE ORDER PURSUANT TO

THE HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT.

      LASTLY, IT IS ORDERED THAT IF A DEFENDANT FAILS TO SIGN AND

RETURN A WAIVER OF SERVICE TO THE CLERK WITHIN 30 DAYS AFTER THE

WAIVER IS SENT, THE COURT WILL TAKE APPROPRIATE STEPS TO EFFECT

FORMAL SERVICE THROUGH THE U.S. MARSHAL'S SERVICE ON THAT

DEFENDANT AND WILL REQUIRE THAT DEFENDANT TO PAY THE FULL COSTS OF

FORMAL SERVICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 4(d)(2).




_ 4/15/2021                           s/Michael M. Mihm
ENTERED                               MICHAEL M. MIHM
                                 UNITED STATES DISTRICT JUDGE




                                   6
